


Exhibit 10.21


SEVERANCE AND NONCOMPETITION AGREEMENT
THIS SEVERANCE AND NONCOMPETITION AGREEMENT (this "Agreement") is made by and
between SPARTECH CORPORATION, a Delaware corporation (together with its
subsidiaries, the "Company") and Randy C. Martin ("Employee") effective as of
the 27th day of June, 2008.
In consideration of the terms and conditions hereof, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Employee agree as follows:
1.
Severance.

(a) If Employee's employment with the Company is terminated by the Company for
any reason other than for Cause, or if Employee's employment with the Company is
terminated by the Company for any reason other than for Cause within 24 months
following a Change in Control, or if Employee terminates his or her employment
with the Company for Good Reason, Employee shall be entitled to receive as a
severance payment to be paid in equal installments over the twelve months
following Employee's termination, and in accordance with the Company's normal
payroll practices, an aggregate amount equal to: (i) twelve months' base salary
(or eighteen months' base salary, in the event the termination results from a
Change in Control) at the highest rate paid to Employee during the three- years
prior to Employee's termination, plus (ii) the average annual bonus awarded to
Employee for the three fiscal years ended prior to Employee's termination (or
for the period of Employee's employment by the Company if less than three
years). In addition to the foregoing severance payment, Employee shall be
entitled to receive during the twelve months following Employee's termination
(or eighteen months, in the event the termination results from a Change in
Control) continuing health insurance benefits at least equal to the benefits
received by Employee at the time of termination.
(b) As used herein:
"Cause" means, in each case in the reasonable discretion of the Company's board
of directors (the "Board"): (i) Employee being charged with commission of a
crime that constitutes a felony (provided that if following Employee's
termination the charges are dropped or Employee is acquitted then Employee shall
be entitled to the severance payment); (ii) acts of Employee which constitute
willful fraud or dishonesty on the part of Employee in connection with his or
her duties; (iii) Employee willfully engaging in conduct materially injurious to
the Company or gross misconduct, including but not limited to the willful or
grossly negligent failure or refusal of Employee to comply with the lawful
instruction of the Board or Employee's supervisor, after a written demand for
compliance is delivered to Employee by the Board or Employee's supervisor which
specifically identifies the manner in which the Board or Employee's supervisor
believes that Employee has violated this provision; (iv) Employee's failure,
whether or not intentional, to fully comply with:.(a) the Company's Code of
Business Conduct and Ethics for Directors, Officers and Employees, (b) the
Company's Code of Ethics for Chief Executive Officer and Senior Financial
Officers; or (c) the Company's Statement of Policy Regarding Securities Trades
by Company Personnel; or (v) Employee's failure to fully cooperate in good faith
with any internal, governmental or regulatory investigation involving ·or in any
way related to the Company or its operations. Any act or failure to act based
upon authority given pursuant to a resolution duly adopted by the Board or based
on the advice of a senior officer or counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by Employee in good
faith and in the best interests of the Company.
"Change in Control" means the successful consummation of a transaction resulting
in a change in the ownership or effective control of the Company or ownership of
a substantial portion of the assets of the Company within the meaning of Section
409A(a)(2)(C)(v) of the Internal Revenue Code of 1986, as amended, or any
successor statute ("Code").
"Good Reason" means any of the following: (i) one or more reductions of
Employee's base salary amounting to 10% or more from Employee's highest previous
base salary, provided that any reduction which is generally consistent with
across-the-board reductions in pay of the Company as a whole shall not be
counted for this purpose unless a Change in Control has occurred; (ii) the
Company's requiring Employee to be based at any office or location greater than
50 miles from the office of the Company at which Employee is employed as of the
date of this Agreement; (iii) after a Change in Control, a relocation of the
office of the Company at which Employee is employed as of the date of this
Agreement more than 50 miles from its present location; or (iv) one or more
other actions by the Company which collectively amount to a constructive
discharge of Employee.




--------------------------------------------------------------------------------




(c) If Employee is a "specified employee" (within the meaning of Code Section
409A(a)(2)(B)(i)) of the Company at the time of his or her termination of
employment with the Company and if the separation payments under Section (a) are
on account of his or her "involuntary separation from service" (as defined in
Treasury Regulation Section 1.409A-l(n), or a successor regulation), Employee
shall receive payments during the six (6) month period immediately following the
date of such termination as otherwise provided under Section (a) for such six
month period except that the total amount of such payments shall not exceed the
lesser of the amount specified under (i) Treasury Regulation Section 1.409A-l
(b)(9)(iii)(A)(l) or (ii) Treasury Regulation Section 1.409A-l(b)(9)(iii)(A)(2)
or successor regulations. To the extent the amounts otherwise payable during
such six (6) month period under Section (a) exceed the amounts payable under the
immediately preceding sentence, such excess amounts, together with interest on
such amounts from the date of Employee's termination of employment with the
Company to the date of payment, shall be paid in a single sum on the first
regular payroll date of the Company immediately following the six (6) month
anniversary of the date of such termination. If the Company reasonably
determines that such termination is not an "involuntary separation from service"
(as defined in Treasury Regulation Section 1.409A-l(n), or a successor
regulation), amounts otherwise payable during such six (6) month period
immediately following the date of Employee's termination under Section (a),
together with interest on such amounts from the date of Employee's termination
of employment with the Company to the date of payment, shall be paid in a single
sum on the first payroll date of the Company immediately following the six (6)
month anniversary of such termination. For purposes of this Section (c),
"interest" means the prime rate, as announced from time to time by the Company's
primary commercial bank during the six month period described above, plus two
percentage points, compounded annually.
2.     Nondisclosure. During the period of Employee's employment with the
Company, and after the termination thereof for any reason, Employee agrees to
use his or her best efforts to maintain and protect the secrecy of the
Confidential Information and not to directly or indirectly undertake or attempt
to undertake: (i) any disclosure of any Confidential Information to any other
person or entity; (ii) to use any Confidential Information for Employee's own
purposes; (iii) to make any copies or reproductions of any Confidential
Information; (iv) to authorize or permit any other person or entity to use,
copy, disclose, publish or distribute any Confidential Information; or (v) any
activity the Company is prohibited from undertaking or attempting to undertake
by any of its present or future clients, customers, suppliers, vendors,
consultants, agents or contractors. As used herein, "Confidential Information"
means any knowledge, information or property relating to, or used or possessed
by, the Company, and includes, without limitation, the following: trade secrets;
manufacturing or production know-how, methods and processes, patents,
copyrights, software (including, without limitation, all programs,
specifications, applications, routines, subroutines, techniques and ideas for
formulas); concepts, data, drawings, designs and documents; names of clients,
customers, employees, agents, contractors, and suppliers; marketing information;
financial information and other business records; and all copies of any of the
foregoing, including notes, extracts, memoranda prepared or directed to be
prepared by Employee based on any Confidential Information. Employee agrees that
all information possessed by Employee, or disclosed to Employee, or to which
Employee obtains access during the course of Employee's employment with the
Company shall be presumed to be Confidential Information under the terms of this
Agreement. Confidential Information shall not include any information which is
publicly available or which is generally known to persons employed in the
plastics processing business. Upon termination of Employee's employment with the
Company for any reason, Employee agrees not to retain or remove from the
Company's premises any Confidential Information whatsoever, and to surrender the
same to the Company, wherever it is located, immediately upon termination of
Employee's employment.
3.     Noncompetition/Nonsolicitation. Employee agrees that, during the term of
Employee's employment with the Company and for a period of one (1) year after
the termination of Employee's employment with the Company (whether such
termination is with or without Cause or Good Reason or results from Employee's
resignation) Employee shall not, directly or indirectly, in any market in which
the Company then is engaged in business activities (the "Geographic Area"): (i)
engage in, consult with, be employed by or be connected with any business or
activity which directly or indirectly competes with the Company's business (a
"Competing Business"), (ii) canvass, solicit or accept any business from any of
the Company's current or former clients, (iii) own any interest in any Competing
Business (provided, however, Employee may own up to 1% of the outstanding equity
interests of any publicly traded Competing Business); (iv) assist others to open
or operate any Competing Business; (v) solicit, recommend or induce any employee
of the Company to terminate his or her employment with the Company; or (vi)
solicit, recommend or induce any customers, suppliers or any other person or
entity which has a business relationship with the Company to discontinue, reduce
or modify such relationship.. Employee agrees and acknowledges that the
Geographic Area is reasonable in scope and that the one (1) year period is
reasonable in length. Employee has agreed to the foregoing noncompetition
agreement because: (a) Employee recognizes that the Company has a legitimate
interest in protecting the confidentiality of its business secrets (including
the Confidential Information), (b)




--------------------------------------------------------------------------------




Employee agrees that such noncompetition agreement is not oppressive to Employee
nor injurious to the public, and (c) the Company has provided specialized and
valuable training and information to Employee.
4.     Injunction. Because the award of monetary damages would be an inadequate
remedy, in the event of a breach or threatened breach by Employee of any of the
provisions of this Agreement, the Company shall be entitled to an injunction
restraining Employee from undertaking any such breach or threatened breach.
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies for such breach or threatened breach, including the recovery of
damages from Employee.
5.     Amendment. No amendment, whether express or implied, to this Agreement
shall be effective unless it is in writing and signed by both parties hereto.
6.     Waiver. No consent or waiver, express or implied, by the Company to or of
any breach or default by Employee in the performance of his or her agreements
hereunder shall operate as consent to or waiver of any other breach or default
in the performance of the same or any other obligations of Employee hereunder.
The Company's failure to complain of any such breach or default shall not
constitute a waiver by the Company of its rights hereunder, irrespective of how
long such failure continues.
7.     Governing Law; Venue. This Agreement shall be governed by, and construed
under, the laws of the State of Delaware. Each of the parties submits to the
jurisdiction of the state court sitting in St. Louis County, Missouri or federal
court sitting in St. Louis, Missouri, in any action or proceeding arising out of
or relating to this Agreement and agrees that all such claims may be heard and
determined in any such court.
8.     Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision. In
addition, should any time or area restriction contained herein be found by a
court to be unreasonable, such restriction shall nevertheless remain as to the
time or area such court finds reasonable, and as so amended, shall be enforced.
9.     Miscellaneous. This Agreement shall apply to all periods when Employee is
employed by the Company irrespective if whether or not this Agreement is
re-executed at the beginning of each such period. This Agreement is binding upon
and shall inure to the benefit of the parties' heirs, representatives,
affiliates, successors or assigns. The use of any gender shall include all other
genders. This Agreement replaces and supersedes the Severance and Noncompetition
Agreement between the parties dated March 7, 2006.


SPARTECH CORPORATION


By:
President and Chief Executive Officer
EMPLOYEE


Randy C. Martin
Executive Vice President, Corporate
Development and Chief Financial Officer





